EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heidi Nebel on May 14, 2021.
The application has been amended as follows: 
Claim 1 (Currently amended).  A method of increasing organ size and/or seed size in a plant comprising[;]:
expressing a nucleic acid encoding a DA1 protein within cells of said plant, wherein the DA1 protein comprises an amino acid sequence having at least 90% sequence identity to one or more of SEQ ID NOs: 4 to 27, wherein the amino acid sequence of the DA1 protein comprises one or more sequence alterations relative to the wild-type LIM-like domain of SEQ ID NO: 28 that disrupt or inactivate the LIM-like domain of the DA1 protein, wherein the wild-type LIM-like domain comprises two Zn finger motifs and the one or more sequence alterations abolish one or both Zn finger motifs, and wherein the plant has increased organ size and/or seed size compared to a plant without the [nucleic acid] one or more sequence alterations.
Claim 3 (Currently amended).  A method of producing a plant with an increased organ size and/or seed size comprising:

introducing a mutation into the nucleotide sequence of a plant cell which encodes a DA1 protein, wherein the mutation encodes one or more sequence alterations relative to the wild-type LIM-like domain of SEQ ID NO: 28 that disrupt or inactivate the LIM-like domain of the DA1 protein, and 
regenerating the plant from the plant cell, wherein the plant has increased organ size and/or seed size compared to a plant without the heterologous nucleic acid or the mutation, wherein the DA1 protein comprises an amino acid sequence having at least 90% sequence identity to one or more of SEQ ID NOs: 4 to 27, and wherein the wild-type LIM-like domain comprises two Zn finger motifs and the one or more sequence alterations abolish one or both Zn finger motifs.
Claim 22 (Currently amended).  The method according to claim 1 wherein the DA1 protein further comprises a C terminal region having at least 90% sequence identity to residues 198 to 504 of SEQ ID NO: 4, residues 180 to 487 of SEQ ID NO: 5, residues 212 to 514 of SEQ ID NO: 6, residues 229 to 532 of SEQ ID NO: 7, residues 229 to 532 of SEQ ID NO: 8, residues 174 to 478 of SEQ ID NO: 9, residues 174 to 474 of SEQ ID NO: 10, residues 178 to 478 of SEQ ID NO: 11, residues 176 to 462 of SEQ ID NO: 12, residues 179 to 482 of SEQ ID NO: 13, residues 182 to 486 of SEQ ID NO: 14, residues 573 to 878 of SEQ ID NO: 15, residues 181 to 486 of SEQ ID NO: 16, residues 207 to 512 of SEQ ID NO: 17, residues 189 to 491 of SEQ ID NO: 18, residues 
Claim 23 (Currently amended).  The method according to claim 22 wherein the C terminal region further comprises the metallopeptidase motif HEMMH (SEQ ID NO: 32).
Claim 24 (Currently amended).  The method according to claim 23 wherein the C terminal region further comprises the amino acid sequence EK(X)8R(X)4SEEQ (SEQ ID NO: 33) or EK(X)8R(X)4SEQ (SEQ ID NO: 34), wherein X is any amino acid.
Claim 25 (Currently amended).  The method according to claim 1 wherein the DA1 protein further comprises a UIM1 domain of SEQ ID NO: 35 and a UIM2 domain of SEQ ID NO: 36.
Claim 34 (Currently amended).  The method according to claim 1 further comprising sexually or asexually propagating or growing off-spring or descendants of the plant expressing the DA1 protein comprising the one or more sequence alterations.
Claim 37 (Currently amended).  A plant cell comprising a heterologous nucleic acid encoding a DA1 protein having a disrupted or inactivated LIM-like domain, wherein the DA1 protein comprises an amino acid sequence having at least 90% sequence identity to one or more of SEQ ID NOs: 4 to 27, wherein the LIM-like domain of the DA1 protein comprises one or more sequence alterations relative to the wild-type LIM-like domain of SEQ ID NO: 28 which disrupt or inactivate the LIM-like domain, and wherein 
Claims 1-3, 5, 16, 22-25, 29-31 and 33-39 are allowed. The above amendments are made to correct typographical errors and obviate potential issues under 35 USC 112(b).
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/PHUONG T BUI/Primary Examiner, Art Unit 1663